DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to new claim(s) 21-25 have been considered but are moot because the new ground of rejection over Lorenzo et al. US 2019/0223878.   Claims 1-20 have been cancelled. 
Claim Rejections - 35 USC § 112
Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 21 discloses a two-layer bowl shaped mesh further comprising a distally concave proximal layer, a two-layer bowl shaped mesh further comprising a distally concave distal layer.  The language is unclear, as it appears the two layers comprise the distally concave proximal layer and a distally concave distal layer.  However, as presently claimed, these layers are in addition to the two-layer bowl shape.  Examiner suggests removing the “further” language such that it claims a two-layer bowl shaped mesh comprising a distally concave distal layer, and a two-layer bowl shaped mesh comprising a distally concave distal layer.   
Claim 23 discloses “the proximal layer has a uniform distal facing concavity” on line 1.  The language is indefinite as to whether the uniform distal facing concavity is the same as the distally concave proximal layer.  Examiner suggests language such as the distally-concave proximal layer comprises a uniform distal facing concavity.
Claim 23 discloses “the distal layer has locally-concave and locally-convex portions” on line 2.  The language is indefinite as to whether the locally-concave is the same as the distally-concave distal layer.  Additionally, the distally concave distal layer is not configured to be a locally-convex portion.  Examiner suggests amending “a distally-concave distal layer” of claim 21 to “a distal layer comprising a distally concave portion” and then further amending claim 23 to include “the distal layer distally concave portion being locally-concave, the distal layer further comprising a locally-convex portion.” 
Claim 24 discloses “a radially-central portion of the distal layer is locally-convex and radially-peripheral portions of the distal layer are locally-concave” on lines 1-2.  The language is indefinite as to whether the locally-concave is the same as the distally-concave distal layer.  Additionally, the distally concave distal layer is not configured to be a locally-convex portion.  Examiner suggests amending “a distally-concave distal layer” of claim 21 to “a distal layer comprising a distally concave portion” and then further amending claim 24 to include “the distal layer distally concave portion comprising a radially-peripheral portion of the distal layer, the radially-peripheral portion being locally-concave, the distal layer further comprising a radially-central portion, the radially central portion is locally-convex.” 
Claims 22 and 25 are dependent upon claim 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenzo et al. US 2019/0223878.
Regarding claim 21, Lorenzo et al. discloses an intrasaccular aneurysm occlusion device comprising: a two-layer bowl shaped mesh 10 (for example, figure 3A, 7, 8B) which is configured to be inserted into an aneurysm sac and expanded within the aneurysm sac (shown as inserted and expanded within an aneurysm sac, figure 3A, 7); wherein the two-layer bowl shaped mesh further comprises a distally concave proximal layer (sac layer 12, figures 2A, 2B, 7); and wherein the two-layer bowl shaped mesh further comprises a distally concave distal layer (sac layer 13, figures 2A, 2B, 7).
Regarding claim 22, Lorenzo et al. discloses wherein a distance between the proximal layer and the distal layer is greater in a radially central portion of the mesh than in radially peripheral portions of the mesh (see annotated figures 8B below).

    PNG
    media_image1.png
    336
    416
    media_image1.png
    Greyscale


Regarding claim 23, Lorenzo et al. discloses wherein the proximal layer has a uniform distal-facing concavity, but the distal layer has locally concave and locally convex portions (see annotated figure 8B below).

    PNG
    media_image2.png
    338
    593
    media_image2.png
    Greyscale

Regarding claim 24, Lorenzo et al. discloses a radially central portion of the distal layer is locally convex and radially peripheral portions of the distal layer are locally concave (see annotated figure 8B below).

    PNG
    media_image3.png
    338
    434
    media_image3.png
    Greyscale

Regarding claim 25, Lorenzo et al. discloses a radially central portion of the distal layer is less distally concave than radially peripheral portions of the distal layer (see annotated figure 8B above, distal layer changes from concave to convex, thereby creating at least a portion that is less concave at the transition from concave to convex at the radially central portion of the distal layer). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guterman et al. US 2006/0064151 discloses an intrasaccular aneurysm occlusion device, comprising a two-layer bowl shaped mesh having a distal and proximal concave layer (figure 6B).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771